                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

NICOLE WILLIAMS,                            )
                                            )
                        Plaintiff,          )
                                            )
                   v.                       )   No. 1:18-cv-01495-JPH-TAB
                                            )
STATE OF INDIANA,                           )
INDIANA DEPARTMENT OF                       )
CORRECTIONS,
PUCKETT,                                    )
WEXFORD OF INDIANA, LLC, a                  )
DIVISION OF WEXFORD HEALTH                  )
SOURCES, INC.,
                                            )
                        Defendants.         )

            ORDER GRANTING IN PART AND DENYING IN PART
                 DEFENDANTS’ MOTION TO DISMISS

      Plaintiff Nicole Williams was contracted by Wexford of Indiana to work for

the Indiana Department of Correction (the “IDOC”)1. Her work at the IDOC was

effectively terminated when the IDOC barred Ms. Williams from its premises.

In response, Ms. Williams brought an array of statutory and constitutional

claims against Wexford, the IDOC, and Officer Shelby Puckett. Wexford was

dismissed from the case, dkt. 59, while the IDOC and Officer Puckett have filed

a motion to dismiss the claims, dkt. 34. For the reasons that follow, the Court

GRANTS in part and DENIES in part the motion to dismiss. Dkt. [34].




1The IDOC is, effectively, the “State of Indiana” for purposes of the Eleventh
Amendment. Kentucky v. Graham, 473 U.S. 159, 166 (1985); see dkt. 29 at 1 (Compl.
¶ 2) (“State of Indiana/[IDOC] is an employer…”).

                                        1
                                      I.
                            Facts and Background

      In ruling on a motion brought under Rule 12(b)(6), the Court accepts and

recites “the well-pleaded facts in the complaint as true.” McCauley v. City of

Chicago, 671 F.3d 611, 616 (7th Cir. 2011).

      Ms. Williams is a white female who suffers from anxiety, depression, and

PTSD stemming from prior sexual abuse. Dkt. 29 (Compl. ¶ 11). Ms. Williams

was contracted by Wexford to work for the IDOC at its Plainfield Correctional

Facility where a male coworker sexually harassed her during training. Id. (¶

12). She filed a complaint regarding her coworker’s harassment, but the IDOC

failed to address her concerns. Id. (¶ 13). An African American employee later

filed a sexual harassment complaint against the same coworker and the

coworker was terminated. Id. (¶ 15). The African American employee was not

gate locked or terminated. Id. (¶ 20).

      Subsequently, Ms. Williams made at least two complaints of sexual

harassment against several inmates; the IDOC, again, failed to address her

concerns. Id. (¶ 17).

      At one point, Ms. Williams was asked to corroborate a report filed by a

corrections officer against an inmate, but she refused because the incident did

not happen. Id. (¶ 14).

      Later, Ms. Williams was being sexually harassed by an inmate in the

infirmary and a correctional officer refused to get involved. Id. (¶ 18). On

September 25, 2017, the IDOC’s Internal Affairs Department notified her that it



                                         2
would investigate the sexual harassment incident and placed her on unpaid

suspension. Id. (¶ 19). About one week later, Officer Puckett, an officer within

the Internal Affairs Department, entered a gate lock 2 order against her, which

ended her employment. Id. (¶ 20).

      Believing that she had been discriminated against, Ms. Williams obtained

two right-to-sue letters from the Equal Employment Opportunity Commission

in February and October 2018. Id. (¶¶ 7, 8). Ms. Williams brought this suit

after receiving the first letter, dkt. 1, and filed an amended complaint shortly

after receiving the second letter, dkt. 29.

      In scatter-shot fashion 3, the amended complaint brings a multitude of

claims against the IDOC and Officer Puckett alleging discrimination on the

basis of race (Count I), color (Count II), and sex (Count III) in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.; discrimination on

the basis of disability in violation of the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12101, et seq. (Count IV); retaliation for filing sexual



2 A gate lock is an order for security guards to block a person from accessing a facility.
See Ripberger v. Corizon Inc., No. 1:15-cv-00674-TAB-JMS, 2017 U.S. Dist. LEXIS
44114, at *14 (S.D. Ind. Mar. 27, 2017).
3 The complaint indiscriminately brought all counts against all defendants, including

claims that had no chance of success, e.g., Title VII claims against Officer Puckett
where individual liability does not exist under that statute. A complaint that presents
a “vague, confusing, and conclusory articulation of the factual and legal basis for the
claim[s] and take[s] a general kitchen sink approach to pleading the case
frustrate[s] Rule 8’s objective: framing the issues and providing the basis for informed
pretrial proceedings.” Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 946 (7th Cir.
2013) (citations and internal quotations omitted). Pleadings should be
straightforward, “so that judges and adverse parties need not try to fish a gold coin
from a bucket of mud.” United States v. Lockheed-Martin Corp., 328 F.3d 374, 378
(7th Cir. 2003).


                                            3
harassment complaints (Count V); and discrimination on the basis of race in

violation of 42 U.S.C. § 1981 (Count VI). Id. The amended complaint also

brings a separate claim against Officer Puckett alleging violations of Ms.

Williams’ rights under the Equal Protection Clause of the United States

Constitution, 42 U.S.C. § 1983 (Count VII). Id.

      The IDOC and Officer Puckett have filed a motion to dismiss the

amended complaint under Federal Rule of Civil Procedure 12(b)(6). Dkt. 34. In

responding to the motion to dismiss, Ms. Williams voluntarily dismisses all

claims under the ADA (Count IV), and Section 1981 (Count VI), as well as the

Title VII claims against Officer Puckett set forth in Counts I, II, III, and V. Dkt.

39 at 5-6. Therefore, Counts IV and VI against the IDOC and Counts I, II, III,

IV, V, and VI against Officer Puckett are dismissed.

                                        II.
                                  Applicable Law

      Defendants may move under Federal Rule of Civil Procedure 12(b)(6) to

dismiss claims for “failure to state a claim upon which relief may be granted.”

Fed. R. Civ. Pro. 12(b)(6). To survive a Rule 12(b)(6) motion to dismiss, a

complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

facially plausible claim is one that allows “the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.




                                          4
      When ruling on a 12(b)(6) motion, the Court will “accept the well-pleaded

facts in the complaint as true,” but will not defer to “legal conclusions and

conclusory allegations merely reciting the elements of the claim.” McCauley,

671 F.3d at 616.

                                       III.
                                     Analysis

      Defendants identify the following bases in support of their motion to

dismiss: (1) the discrimination claims against the IDOC should be dismissed

because Ms. Williams was an independent contractor, not an employee; (2) the

retaliation claim against the IDOC should be dismissed because Ms. Williams

was an independent contractor and sovereign immunity bars liability; and (3)

the Section 1983 claim against Officer Puckett should be dismissed because it

fails to allege intentional discrimination. Dkt. 34.

   A. Claims Against All Defendants Under Title VII Alleging
      Discrimination on the Basis of Race, Color and Sex (Counts I, II, and
      III)

      Counts I, II, and III allege race, color, and sex discrimination against all

Defendants. Because Ms. Williams concedes that Counts I, II and III against

Officer Puckett fail because there is no individual liability under Title VII, the

Court need only rule on the sufficiency of the counts with respect to the IDOC.

      The IDOC asserts Ms. Williams cannot bring any claim against it under

Title VII because she was an independent contractor rather than an IDOC

employee, dkt. 34, and “[i]ndependent contractors are not protected by Title

VII.” Knight v. United Farm Bureau Mut. Ins. Co., 950 F.2d 377, 380 (7th Cir.

1991). In determining whether a plaintiff is an employee or independent
                                         5
contractor for purposes of Title VII, the most important consideration is

whether the putative employer exercised sufficient control over the plaintiff. Id.

at 378; Harris v. Allen Cty. Bd. of Comm’rs, 890 F.3d 680, 683 (7th Cir. 2018);

Love v. JP Cullen & Sons, Inc., 779 F.3d 697, 702 (7th Cir. 2015). “[A]n

entity other than the actual employer may be considered a joint employer only

if it exerted significant control over the employee.” Whitaker v. Milwaukee Cty.,

772 F.3d 802, 810 (7th Cir. 2014) (internal quotations omitted).

      An employer-employee relationship is likely to exist “[i]f an employer has

the right to control and direct the work of the individual.” Love, 779 F.3d at

703 (alteration in original) (quoting Alexander v. Rush North Shore Medical Ctr.,

101 F.3d 487, 493 (7th Cir. 1996)). “Generally, the key control powers are

‘those of hiring and firing.’” Harris, 890 F.3d at 683–84 (7th Cir. 2018)

(quoting Love, 779 F.3d at 703).

      Ms. Williams does not allege that the IDOC exercised any key control

powers over her like hiring her, paying her salary, scheduling her work, or

supervising her work. See Love, 779 F.3d at 702. Rather, Ms. Williams

concedes that she was “contracted” out to work for the IDOC, dkt. 29 (Compl. ¶

12). Her additional allegations—that the IDOC investigated her complaint and

entered a gate lock order against her—are insufficient to support a claim that

Ms. Williams was an employee of the IDOC.

      The amended complaint must allege “more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action.” Twombly, 550

U.S. at 555. Factual allegations must be enough to raise a right to relief above


                                        6
the speculative level. Id. The amended complaint fails to allege sufficient facts

that, if true, could state a claim against IDOC under Title VII.

      Accordingly, Counts I, II, and III are dismissed against the IDOC.

    B. Claim Against All Defendants Under the ADA Alleging Discrimination
       on the Basis of Disability (Count IV)

      Count IV alleges disability discrimination against all Defendants. Ms.

Williams voluntarily dismisses her ADA claim against the IDOC and Officer

Puckett so Count IV is dismissed.

    C. Claim Against All Defendants Under Title VII Alleging Retaliation
       (Count V)

      Count V alleges retaliation for filing sexual harassment complaints

against all Defendants. Ms. Williams agrees to dismiss Count V against Officer

Puckett so the Court need only rule on the sufficiency of this allegation with

respect to the IDOC.

      As discussed above, Ms. Williams has not alleged sufficient facts to

support a claim that she was an employee of the IDOC and therefore cannot

state a Title VII claim against the IDOC. For this reason, Count V against the

IDOC is dismissed.4

    D. Claim Against All Defendants under Section 1981 Alleging
       Discrimination on the Basis of Race (Count VI)

      Count VI alleges that all Defendants discriminated against Ms. Williams

on the basis of race, in violation of 42 U.S.C. § 1981. Ms. Williams voluntarily



4 The IDOC also argues that sovereign immunity bars liability under the ADA. To the
extent Count V was brought under the ADA, Ms. Williams voluntarily dismisses this
claim.

                                         7
dismisses her 1981 claim against the IDOC and Officer Puckett so Count VI is

dismissed.

    E. Claim Against Officer Puckett under Section 1983 Alleging
       Constitutional Violations (Count VII)

      Count VII alleges that Officer Puckett violated Ms. Williams’ rights under

the Equal Protection Clause of the Fourteenth Amendment, 42 U.S.C. § 1983,

when he terminated her employment. 5 Officer Puckett argues that the Section

1983 claim should be dismissed because Ms. Williams fails to allege intentional

discrimination as required to support her claim. Dkt. 34 at 8–9. Count VII of

the amended complaint includes the following allegations:

      66. Plaintiff incorporates by reference paragraphs one (1) through sixty-
      five (65) herein.

      67. Defendant Officer Puckett, had actual knowledge of Plaintiff’s:
               • Race;
               • Complaints of Sexual Harassment;
               • Refusal to corroborate another officer’s account of a
                 confrontation with an inmate; and
               • Disability.

      and terminated her employment by issuing a “Gatelock” Order, thereby
      violating her right to due process.

      68. Defendant, Officer Puckett, was acting under color of state law, in his
      individual capacity, violated Plaintiff’s rights under the Equal Protection
      Clause of the Fourteenth Amendment to the United States Constitution,
      42 U.S.C. § 1983 when he terminated her employment.

Dkt. 29 (¶¶ 66–68).




5Ms. Williams acknowledges that she does not have a property interest in her job and
states that she is not asserting a Due Process claim under the Fourteenth
Amendment. See dkt. 39 at 7.

                                         8
      The amended complaint alleges sufficient facts to state an Equal

Protection claim based on race discrimination under Section 1983. “[T]he same

standards for proving intentional discrimination apply to Title VII and § 1983

equal protection claims.” Hildebrandt v. Ill. Dep’t of Nat. Res., 347 F.3d 1014,

1036 (7th Cir. 2003) (alteration in original) (internal quotation marks omitted).

A plaintiff alleging race discrimination only needs to allege that she was fired

because of her race. Freeman v. Metro. Water Reclamation Dist., 2019 WL

2481926 (7th Cir. June 14, 2019). Here, Ms. Williams need only allege that

Officer Puckett’s actions were because of her race.

      Count VII incorporates by reference the factual allegations from

elsewhere in the amended complaint setting forth Ms. Williams’ experiences

and Officer Puckett’s actions. The amended complaint alleges that the IDOC

and Officer Puckett failed to address her complaints of sexual harassment,

suspended her, retaliated against her, and then entered a gate lock order

against her because of her race. See dkt. 29 (¶¶ 22, 23, 30, 31, 37). The

amended complaint further alleges that Officer Puckett addressed a similar

complaint made by an African American employee and did not terminate the

African American employee for filing the complaint. Id. (¶¶ 15, 20). By alleging

that Officer Puckett took these actions and treated her differently because of

her race, Ms. Williams has alleged intentional discrimination. These

allegations adequately state an equal protection claim against Officer Puckett.

Accordingly, Count VII, for race discrimination, shall proceed against Officer

Puckett.


                                        9
      To the extent the Equal Protection claim is based on disability

discrimination, the amended complaint does not allege enough facts to state a

claim. 6 To state such a claim, Ms. Williams must allege (1) Officer Puckett

intentionally treated her differently from others similarly situated, (2) Officer

Puckett did so because of her membership in the class to which she belonged,

and (3) the difference in treatment was not rationally related to a legitimate

state interest. Smith v. City of Chicago, 457 F.3d 643, 650–51 (7th Cir. 2006)).

The amended complaint alleges that Officer Puckett failed to address her

harassment complaint, suspended her, and terminated her employment

because of her disability. Dkt. 29 (¶¶ 45, 47). The amended complaint does

not allege that Ms. Williams was intentionally treated differently than other

non-disabled persons. Therefore, this allegation is insufficient to state a claim

under the equal protection clause.

      Additionally, to the extent that Ms. Williams’ equal protection claim is

based on retaliation for filing sexual harassment complaints and refusal to

corroborate other reports, the Seventh Circuit has made clear that the “right to

be free from retaliation may be vindicated under the First Amendment or Title

VII, not the equal protection clause.” Boyd v. Ill. State Police, 384 F.3d 888, 898

(7th Cir. 2004) (citing Grossbaum v. Indianapolis-Marion Cty. Bldg. Auth., 100


6 For purposes of evaluating this motion, the Court assumes, without deciding, that a
claim of disability discrimination could form the basis for a Section 1983 action based
on a violation of the Equal Protection Clause. See Discovery House, Inc. v. Consol. City
of Indianapolis, 319 F.3d 277, 281 (7th Cir. 2003) (dictum) (“Our court ... has
consistently declined to find that other similar statutes preclude § 1983 relief when
the § 1983 claim is based directly on a constitutional violation, not a statutory one.”).


                                           10
F.3d 1287, 1296 n.8 (7th Cir. 1996)); Gray v. Lacke, 885 F.2d 399, 414 (7th

Cir. 1989). This allegation is insufficient to state a claim under the equal

protection clause.

                                      IV.
                                   Conclusion

      The IDOC and Officer Puckett’s motion to dismiss, dkt. [34], is

GRANTED in part and DENIED in part.

      Counts I, II, III, IV, V, and VI are dismissed as to Officer Puckett.

      Counts I, II, III, IV, V, and VI are dismissed as to the IDOC.

      The only remaining claim is Count VII, which shall proceed against

Officer Puckett.

      Any motions for leave to amend must be filed within 30 days of this

Order.

SO ORDERED.

Date: 7/11/2019



Distribution:

Justin A Allen
OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
justin.allen@ogletree.com

Paul J. Cummings
HENN HAWORTH CUMMINGS & PAGE
Paul.Cummings@HHCFirm.com

Benjamin C. Ellis
INDIANA ATTORNEY GENERAL
Benjamin.Ellis@atg.in.gov



                                        11
David M. Henn
HENN HAWORTH CUMMINGS & PAGE
david.henn@HHCFirm.com

Elizabeth Marie Roberson
INDIANA ATTORNEY GENERAL
elizabeth.roberson@atg.in.gov

Rebecca L. Loeffler
INDIANA ATTORNEY GENERAL
rebecca.loeffler@atg.in.gov

Bonnie L. Martin
OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
bonnie.martin@ogletree.com

Lauren N. Rodriguez
OFFICE OF THE ATTORNEY GENERAL
Lauren.Rodriguez@atg.in.gov




                                12
